Citation Nr: 0109848	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  95-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for tardive dyskinesia 
(claimed as due to medication taken for claimed psychiatric 
disability).  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. J. A. J.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1973 to August 
1976.  

No appeal was taken from an October 1982 rating action, of 
which the veteran was notified that same month, which granted 
service connection for hearing loss of the left ear and 
assigned a noncompensable rating for that disorder and which 
also denied service connection for hearing loss in the right 
ear.  A November 1985 decision of the Board of Veterans' 
Appeals (Board) denied service connection for an acquired 
psychiatric disorder and reopening of that claim was denied 
in an October 1989 Board decision.  

Thereafter, the veteran timely perfected an appeal from a 
November 1992 rating action which denied reopening of the 
claim for service connection for a psychiatric disorder and 
Dr. J. A. J. testified at an August 1995 hearing in support 
of that claim.  The veteran timely perfected an appeal from a 
November 1993 rating action which denied service connection 
for PTSD and an appeal from a May 1998 rating action which 
denied service connection for tardive dyskinesia (claimed as 
due to medication taken for claimed psychiatric disability).  

The veteran was notified by letter of September 30, 1996 of a 
rating action denying a compensable rating for service-
connected hearing loss in the left ear and, within one year 
thereafter, a notice of disagreement (NOD) was received.  A 
statement of the case (SOC) was issued on May 19, 1998 but a 
substantive appeal, VA Form 9, was not received until June 8, 
1999.  Pertinent law and regulations require that an appeal 
must be perfected by the filing of a substantive appeal 
within one year from the date of notification of the rating 
decision being appealed or within 60 days of receipt of the 
SOC.  See 38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 2000) 
and 38 C.F.R. § 20.302(b) (2000).  Here, the June 1999 VA 
Form 9 was received after both dates and, thus, was not 
timely and did not perfect the appeal from the September 1996 
denial of a compensable rating for service-connected hearing 
loss in the left ear.  

After a May 2000 rating action denied an application to 
reopen the claim for service connection for hearing loss in 
the right ear and entitlement to a compensable rating for 
service-connected hearing loss in the left ear, an NOD was 
received in August 2000 and an SOC was issued in October 
2000.  However, no substantive appeal was received which 
would have perfected the appeal from that rating action.  

REMAND

With respect to the claim for service connection for PTSD, an 
October 1998 supplemental SOC (SSOC) denied that claim on the 
basis that it was not well grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Additionally, as to the application to reopen the claim for 
service connection for an acquired psychiatric disorder, it 
appears that the veteran has undergone VA hospitalizations in 
March 1996, January 1998, and May 1999 for psychiatric 
disability but that those records are not on file.  These 
records are deemed to be constructively in the possession of 
VA and must be obtained, even when adjudicating whether there 
is new and material evidence to reopen a claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Since the claim for 
service connection for tardive dyskinesia depends upon 
whether service connection is ultimately granted for an 
acquired psychiatric disorder, to include PTSD, for the 
purpose of this remand that claim is inextricably intertwined 
and appellate adjudication thereof will be held in abeyance 
pending this remand.  

Lastly, it appears that there are multiple documents on file 
which are in Spanish or which have portions of those 
documents in Spanish, but which have not been translated into 
English.  Prior to appellate adjudication, the RO should 
ensure that all documents which are in Spanish, or which have 
portions which are in Spanish, must be properly translated 
into English.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and addresses 
of all medical care providers who treated the 
veteran for PTSD and tardive dyskinesia since 
military service.  After securing the necessary 
release, the RO should obtain these records.  All 
records obtained should be added to the claims 
folder.  

With respect to the application to reopen the 
claim for service connection for an acquired 
psychiatric disorder, the RO's attention is drawn 
to VBA Fast Letter 01-13 (February 5, 2001) 
(addressing in part the duty to assist in 
applications to reopen previous and finally 
denied claims).  

2.  The RO should obtain all VA records 
pertaining to VA hospitalizations in March 1996, 
January 1998, and May 1999 as well as any 
outstanding VA outpatient treatment (VAOPT) 
records pertaining to treatment of psychiatric 
disability since 1984.  

3.  The RO must ensure that all documents in both 
claim folders which are in Spanish, or which have 
portions in Spanish, are properly translated into 
English.  

4.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record and ensure that 
all of the foregoing development has been 
conducted and completed in full.  

If any benefit sought on appeal, for which an NOD 
has been filed, remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental SOC and given the opportunity to 
respond thereto.

5.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in light 
of the changes in the law, the RO should refer to 
VBA Fast Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 2001), and 
01-13 (February 5, 2001) (addressing in part the 
duty to assist in applications to reopen previous 
and finally denied claims), as well as any 
pertinent formal or informal guidance that is 
subsequently provided by the Department, 
including, among other things, final regulations 
and General Counsel precedent opinions.  Any 
binding and pertinent court decisions that are 
subsequently issued also should be considered.  
If the benefit sought on appeal remains denied, 
the appellant and the appellant's representative, 
if any, should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 





4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


